NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARCO MARTINEZ-SEREN, AKA Marco No. 19-72927
Martinez Seren,
                                Agency No. A200-115-388
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Marco Martinez-Seren, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen and remand removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review the BIA’s denial of a motion to reopen and remand for abuse


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion. Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We

deny the petition for review.

      The BIA did not abuse its discretion in denying Martinez-Seren’s motion to

reopen and remand to apply for cancellation of removal where he failed to

establish prima facie eligibility for the relief sought. See Garcia v. Holder, 621

F.3d 906, 912 (9th Cir. 2010) (providing that a motion to reopen will not be

granted absent a showing of prima facie eligibility for relief based on

demonstrating “a reasonable likelihood that the statutory requirements for relief

have been satisfied” (internal quotation marks and citation omitted)).

      We reject as unsupported by the record Martinez-Seren’s contentions that

the BIA ignored evidence or otherwise erred in its analysis of his motion.

      PETITION FOR REVIEW DENIED.




                                          2                                    19-72927